On June 21, 2001, respondent, Warren N. Morford, Jr., a.k.a. Warren Newton Morford, Jr., filed an amended application for termination of probation, and on July 2, 2001, relator, Disciplinary Counsel, filed its Report Regarding Probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D), and with its order dated January 5, 1999, in which respondent was reinstated to the practice of law contingent on his successful completion of a two-year probationary period on condition that all court-determined child-support arrearages be paid in full within two years.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, Warren N. Morford, Jr., a.k.a. Warren Newton Morford, Jr., Attorney Registration No. 0038031, last known business address in Chesapeake, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Lundberg Stratton, J., concurs and would also grant reinstatement.